Citation Nr: 0805404	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-05 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to a total rating for compensation purposes based 
upon individual unemployability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1988 to December 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).  


FINDING OF FACT

The evidence of record does not demonstrate that the 
veteran's service-connected disabilities preclude him from 
securing or following a substantially gainful occupation. 


CONCLUSION OF LAW

The criteria for a total rating for compensation purposes 
based upon individual unemployability have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim for 
entitlement to a total rating for compensation purposes based 
upon individual unemployability (TDIU), the RO's letter dated 
in December 2002 advised the veteran of the foregoing 
elements of the notice requirements.  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.  Thus, 
the Board finds that the content requirements of the notice 
VA is to provide have been met.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, VA treatment records, and his identified private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In addition, all necessary VA medical examinations have been 
conducted.  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 112.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA will grant a claim for entitlement to a total rating for 
compensation purposes based upon individual unemployability 
(TDIU) when the evidence shows that the veteran is precluded, 
by reason of service-connected disabilities, from obtaining 
and maintaining any form of gainful employment consistent 
with his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.  TDIU benefits are granted only when it 
is established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  If there is only one such disability, it 
must be rated at least 60 percent disabling to qualify for 
TDIU benefits; if there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b).  The Board does not have the authority to 
assign an extraschedular total disability rating for 
compensation purposes based on individual unemployability in 
the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2007). 

The veteran has multiple service-connected disorders:  
headaches at a 50 percent evaluation; a right shoulder 
disorder at a 30 percent evaluation; depression at a 30 
percent evaluation; and a right shoulder surgical scar at a 
10 percent evaluation.  The veteran's combined evaluation 
thus meets the schedular rating criteria.  38 C.F.R. § 4.25 
(2007).

In his August 2002 claim for a TDIU, the veteran stated that, 
although he was employed at that time, he was afraid that he 
would soon no longer be able to perform his job due to the 
physical demands of his duties.

A June 2003 statement from the veteran's former employer 
notes that the veteran worked 30 to 35 hours per week as a 
meat department manager and quit to start "his own retail 
meat market which he still operates."  Although the 
employer's statement indicates that the veteran only worked 
from August 2003 through October 2003, the veteran's 
substantive appeal states that he held this position from 
June 1998 through October 2002.  The employer's statement 
further reflects that no concessions were made to the veteran 
by reason of age or disability.

In March 2004, the veteran underwent a VA joints examination.  
The VA examiner concluded that the veteran was "not limited 
and has no impairment from his service connection, headache 
and right shoulder condition in his chosen vocation.  This is 
not preventing him from working a full work week."


In August 2004, the veteran underwent a VA joints and 
neurological examination.  The veteran reported that he was 
self-employed, owning and operating a butcher shop and 
delicatessen.  He stated that he had owned and operated the 
establishment for the past 1 1/2 years.  The veteran reported 
that he misses about 3 to 6 hours of work each day because of 
his severe muscular tension headaches.  After reviewing the 
veteran's claims folder and performing an examination, the VA 
examiner stated that, secondary to the headaches, he would 
limit climbing, balancing, and working in high places.  The 
VA examiner also stated that, secondary to the headaches, he 
would restrict work in a hazardous environment, work around 
explosives, and work that is fast paced and meeting 
emergencies.

A March 2005 VA treatment record reflects that the veteran 
stated that he was working as a firefighter instructor.  He 
stated that his position involved some training which was a 
problem with his shoulder pain.

In April 2007, a VA examination for mental disorders was 
conducted.  The veteran reported his work history over the 
prior 5 years.  The veteran stated that for two years, he 
owned and worked full-time at his own butcher shop.  He left 
that job because of pain in his shoulder and neck.  He stated 
that for the previous 3 years, he had held a position as a 
fire safety and OSHA instructor on a part-time to full-time 
basis.  The VA examiner noted that the veteran had been 
successfully gainfully employed for the past 5 years.  After 
a review of the claims folder and a mental status 
examination, the VA examiner concluded that "there is 
occasional decrease in work efficiency or there are 
intermittent periods of inability to perform occupational 
tasks due to depression not otherwise specified signs and 
symptoms, but generally satisfactorily functioning," and 
"the veteran's mild-to-moderate depression would now post 
mild-to-moderate vocational limitations."

Also in April 2007, the veteran underwent a VA joints 
examination, which addressed his service-connected headaches 
and right shoulder disorder.  The veteran reported that he 
was currently employed and worked "essentially full time."  
His job duties included giving instruction classes in 
firefighting, generally driving to fire houses in the region, 
and also providing technical support for the firefighting 
program.  Based upon a thorough review of the claims folder 
and an examination, the VA examiner concluded that, "[g]iven 
the veteran's above disabilities and his medication, he 
should be able to engage in sedentary work in a full-time 
capacity."

Given that the veteran is currently employed, and has been 
since he filed his claim in August 2002, and that the medical 
opinions regarding his employability found that he was able 
to work, the Board finds that his service-connected 
disabilities do not preclude him from securing or following a 
substantially gainful occupation.  While the medical evidence 
of record shows that the veteran's service-connected 
disabilities interfere with his ability to work at certain 
jobs, it does not show that these disabilities preclude him 
from securing or following substantially gainful employment.  

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU.  Although the 
veteran does meet the percentage criteria under 38 C.F.R. § 
4.16(a), the evidence does not demonstrate an inability to 
secure or follow a substantially gainful occupation due to 
his service-connected depression, right shoulder disability, 
headache disorder, or scar.  Accordingly, TDIU is not 
warranted. 

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

A total disability rating for compensation purposes based on 
individual unemployability is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


